854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel H. SPARKMAN, Petitioner-Appellant,v.STATE OF NORTH CAROLINA, Gary Cooke, Sheriff of MaconCounty, North Carolina, Respondents-Appellees.
No. 87-6703.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1988.Decided July 26, 1988.

Daniel H. Sparkman, appellant pro se.
Richard Norwood League, Office of Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Daniel H. Sparkman seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis,* we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Sparkman v. State of North Carolina, C/A No. 87-211-B-C (W.D.N.C. Nov. 5, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Sparkman's motion to hear the appeal on the original record, brought pursuant to Rule 24(c), Fed.R.App.P., is granted